Citation Nr: 1037992	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  00-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for PTSD.  A 
timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on May 5, 2003.  A copy of the 
hearing transcript has been associated with the file.

In June 2004, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
AMC returned the case to the Board for appellate review.

In June 2009, the Board issued a decision denying entitlement to 
service connection for PTSD.  The Veteran subsequently appealed 
that decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2010, a Joint Motion for an Order Vacating the 
Board Decision (Joint Motion) was brought before the Court.  In 
an Order dated that same month, the Court vacated the June 2009 
Board decision pursuant to the Joint Motion, and remanded the 
case to the Board for readjudication consistent with its Order.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has PTSD that is 
related to his fear of hostile military activity during his 
period of active duty.



CONCLUSION OF LAW

PTSD was incurred in active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the 
Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will 
be discussed below, the Board finds that service connection for 
PTSD is warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  Additionally, as the Board is 
granting in full the Veteran's claim for PTSD, any error was 
committed during the adjudication of that claim with respect to 
either the duty to notify or the duty to assist was harmless and 
will not be further discussed.  

Service Connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to 
be codified at 38 C.F.R. § 3.304 (f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

The Veteran has claimed that he currently suffers from PTSD, 
which he has attributed to various stressors, including the fear 
of hostile military activity.  Specifically, the Veteran has 
indicated that his unit came under SCUD missile attack in 
Southwest Asia in January 1991.  During his Southwest Asia 
service, he also saw dead bodies and passed through burning oil 
fields.  

Correspondence from the U. S. Army and Joint Services Records 
Research Center (JSRRC) confirmed that the Veteran's unit was 
based at Al Jubayl Intermediate Staging Area in January 1991 and 
that one SCUD missile attack occurred while the unit was located 
there.  

The Veteran first received a PTSD diagnosis in April 1999.  DSM-
IV criteria were applied in accordance with 38 C.F.R. § 4.125(a).  
The Veteran's articulated stressors included a missile attack, 
the deaths of fellow servicemembers, seeing dead bodies and 
passing through burning oil fields.  Psychological testing 
conducted in May 1999 confirmed a diagnosis of PTSD.  The Veteran 
has continued to seek intermittent VA mental health treatment 
since that time.  

The Veteran received a VA examination in October 2008.  The 
claims folder was reviewed and a 90 minute interview of the 
Veteran was conducted.  The Veteran indicated that his stressors 
were receiving incoming fire, seeing dead bodies, and the death 
of a fellow servicemember in Germany.  

Psychometric testing revealed inconsistent results.  No deficits 
were found on neuropsychological testing.  The Veteran scored in 
the mild range on a self-reported anxiety test and in the mild to 
moderate range of self-reported depression.  However, his self-
reported PTSD symptoms fell under the range for a PTSD diagnosis.  
Furthermore, the MMPI-2 profile was found to be invalid 
"secondary to extreme item endorsement."  The profile reached 
after testing, according to the examiner, "would be extreme even 
among floridly psychotic inpatients."  Citing a medical 
treatise, the examiner noted that individuals producing such 
profiles "are likely 'consciously exaggerating to reflect some 
serious disturbance to present the view that he/she is seriously 
disturbed in order to benefit from services.'"  In sum, the 
examiner wrote, the psychiatric tests were inconsistent with a 
diagnosis of PTSD.

The examiner noted that almost all of the DSM-IV criteria were 
met.  The Veteran had related a traumatic incident which was 
persistently re-experienced and resulted in avoidance symptoms 
and symptoms of increased arousal lasting for more than one 
month.  However, the examiner found that the Veteran's symptoms 
did not cause clinically significant impairment in social and 
occupational functioning.  He pointed to the Veteran's long 
history of stable employment and happy marriages as indicative of 
this lack of impairment.  Although the Veteran reported being a 
"loner,"  the Veteran had also described himself as a "loner" 
in his pre-service days, so there was no difference in 
functioning between pre-and post- military service.  The examiner 
concluded that the Veteran does not have PTSD.

A private psychiatric evaluation of the Veteran was received in 
August 2010.  The examiner found that the Veteran's fear of 
hostile military activity, including a SCUD missile attack, 
seeing dead and wounded servicemembers and civilians, and 
exposure to burning oil fields, qualifies as events sufficiently 
traumatic to cause PTSD.  The examiner found that the Veteran's 
symptoms meet DSM-IV criteria for a diagnosis of PTSD.  
Psychometric testing also supported a finding of PTSD.  

In reviewing the evidence of record, there is evidence both for 
and against the Veteran's claim.  All of the medical opinions 
submitted in this matter are reasonably based on medical 
judgment, a personal interview of the Veteran, psychometric 
testing, and a review of the claims folder.  The opposing 
conclusions as to whether the Veteran meets the criteria for PTSD 
are all based upon sound professional judgment.  

Affording the Veteran the benefit of the doubt, the Board finds 
that the Veteran does suffer from PTSD and that the PTSD is due 
to his fear of hostile military activity in service.  In sum, the 
Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.   





ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


